Citation Nr: 9923023	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  94-15 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a wrist disorder, 
also diagnosed as bilateral carpal tunnel syndrome.  

3.  Entitlement to an increased rating for the postoperative 
status of an avulsion fracture involving the right posterior 
cruciate ligament, currently rated as 20 percent disabling.  

4.  Entitlement to a rating in excess of 10 percent, for the 
postoperative status of an avulsion fracture involving the 
right posterior cruciate ligament, prior to February 3, 1997.  

5.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula, with shortening of 
the right leg, currently rated as 10 percent disabling.  

6.  Entitlement to a compensable rating for residuals of a 
fracture of the right tibia and fibula, with shortening of 
the right leg, prior to February 3, 1997.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from September 1972 to 
September 1992.  He has not contended nor does the record 
show that he served in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida

In October 1996, the Board granted service connection for 
left and right elbow disorders, denied service connection for 
epididymitis, tinea pedis, lead poisoning and spina bifida, 
and remanded the other issues for further development.  The 
requested development has been completed and the Board 
proceeds with its appellate review.   

In October 1996, the Board remanded the issues of entitlement 
to service connection for a left ankle disorder and a back 
disorder.  Those issues are no longer before the Board, 
because an October 1997 rating decision granted service 
connection for a left ankle strain with a non-compensable 
evaluation assigned and lumbar disc disease with a 20 percent 
evaluation assigned.  The veteran was notified of the rating 
decisions in a letter dated November 17, 1997.  He had the 
following year to notify the RO of any disagreement with the 
ratings.  There is no record of a timely notice of 
disagreement with the left ankle or back ratings.  In April 
1999, the representative made a written presentation 
requesting a higher rating for the left ankle strain 
residuals and lumbar disc disease.  Those claims for 
increased ratings have yet to be processed by the RO.  They 
have not been developed for appellate consideration by the 
Board.  They will be remanded to the RO for appropriate 
action.  See Perry v. West, 12 Vet. App. 365 (1999).  

In October 1996, the Board remanded the issues of entitlement 
to service connection for a right shoulder disorder and for 
residuals of facial, lip and tongue lacerations.  Those 
issues are no longer before the Board, because an October 
1997 rating decision granted service connection for an 
impingement syndrome of the right shoulder and residuals of 
facial, lip and tongue lacerations.  That rating decision 
also assigned a non-compensable ratings for both 
disabilities.  The veteran was notified of the rating 
decision in the letter dated November 17, 1997.  He had the 
following year to notify the RO of any disagreement with 
those ratings.  There is no record of the RO receiving a 
timely notice of disagreement on any aspect of the claims for 
benefits for the right shoulder disability or residuals of 
facial, lip and tongue lacerations.  

In October 1996, the Board Remanded the issue of entitlement 
to increased ratings for the postoperative status of an 
avulsion fracture involving the right posterior cruciate 
ligament, then rated as 10 percent disabling, and for a one 
half inch shortening of the right leg as a residual of a 
fracture of the right tibia and fibula, then rated as 
noncompensable.  The October 1997 rating decision increased 
the rating for the  postoperative status of an avulsion 
fracture involving the right posterior cruciate ligament, 
(also rated a residuals of a right knee injury) to 20 
percent, and for the one half inch shortening of the right 
leg as a residual of a fracture of the right tibia and fibula 
to 10 percent.  The increases were effective February 3, 
1997.  As these were not the maximum benefits allowable, 
these rating issues remain before the Board.  Also, since the 
veteran has pursued these claims since service, the Board 
must evaluate the claims in accordance with the discussion of 
staged ratings by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in its decision in Fenderson v. West, 12 Vet. App. 119 
(1999).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence necessary 
for well grounded claim for a left knee disorder and a wrist 
disorder, also diagnosed as bilateral carpal tunnel syndrome.  

2.  There is no evidence which connects the veteran's left 
knee disorder to disease or injury during service or to a 
service-connected disability.  

3.  There is no evidence which connects a left or right wrist 
disorder, also diagnosed as bilateral carpal tunnel syndrome, 
to disease or injury during service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a left knee disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a wrist disorder, 
also diagnosed as bilateral carpal tunnel syndrome is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for left knee and bilateral wrist 
disorders, the threshold question to be answered is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including arthritis and 
organic diseases of the nervous system, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The RO fulfilled it obligation under 38 U.S.C.A. § 5103 (West 
1991) to inform the veteran of the evidence need to support 
his claim.  The October 1997 supplemental statement of the 
case particularly emphasized the need for evidence of a 
plausible relationship between current diagnosis and disease 
or injury during service.  The veteran has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

Left Knee Disorder

The veteran contends that he has a left knee disorder as the 
result of the stress put on his left knee by the service-
connected right knee.  The evidence shows that the veteran 
has a service-connected right knee disorder and the left knee 
has been diagnosed as having patellofemoral arthritis.  A 
well grounded claim also requires evidence of a connection 
between the disability for which service connection has been 
established and the disability for which service connection 
is claimed.  Grivois v. Brown, 6 Vet. App. 136 (1994).  The 
relationship between two disabilities is a medical question 
which requires evidence from a physician or other medical 
professional with the training and experience to render an 
opinion on the question of etiology.  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  Grivois, at 140.  Review of the record does not 
disclose any evidence from a competent source which connects 
the veteran's current left knee diagnosis to his service-
connected right knee disorder.  Therefore, the claim is not 
well grounded and must be denied.  See also Reiber v. Brown, 
7 Vet. App. 513 (1995).  

The Board has liberally construed the claim for service 
connection for a left knee disorder but again finds no 
evidence to connect the current diagnosis to disease or 
injury during service.  

There is no evidence from the service medical records or a 
competent medical witness that a chronic left knee disorder 
was present in service.  38 C.F.R. § 3.303(b) (1998).  

The veteran can report continuing symptoms; however, the 
opinion of a competent medical professional would be 
necessary to connect the symptoms reported by the veteran to 
the current left knee disability and there is no such 
opinion.  38 C.F.R. § 3.303(b) (1998).  See Savage, at 496.  

No physician or other medical professional has identified 
manifestations of left knee arthritis in the year following 
the veteran's release from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

There is simply no evidence from a competent source which in 
any way or by any means connects the current left knee 
diagnosis to disease or injury during service or to a 
service-connected disability.  Therefore, the claim is not 
well grounded and must be denied.  

A Wrist Disorder, Also Diagnosed As Bilateral Carpal Tunnel 
Syndrome

There is a diagnosis of current disability, mild bilateral 
carpal tunnel syndrome.  The veteran is competent to report 
what he experienced and has testified of left and right wrist 
injuries in service.  The third element of a well grounded 
claim is evidence which connects the current disability to 
the disease or injury in service.  As discussed above, the 
question of whether a current disability is connected to an 
earlier event is a medical question which requires a response 
from a doctor or other medical profession with the requisite 
expertise to render a competent opinion on the medical 
question of etiology.  However, there is no such evidence 
here.  

The veteran completed active service in September 1992 and 
the earliest evidence of a wrist disability was recorded in 
December 1993, on VA outpatient records.  

There is no evidence from the service medical records or a 
competent medical witness that a chronic wrist disorder was 
present in service.  38 C.F.R. § 3.303(b) (1998).  

The veteran can report continuing symptoms; however, the 
opinion of a competent medical professional would be 
necessary to connect the symptoms reported by the veteran to 
the current disability and there is no such opinion of record 
pertain to either wrist.  38 C.F.R. § 3.303(b) (1998).  See 
Savage, at 496.  

No physician or other medical professional has identified 
manifestations of an organic disease of the nervous system, 
involving the nerves of either wrist, in the year after the 
veteran completed his active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

There is simply no evidence from a competent source which in 
any way or by any means connects the current wrist disorder, 
also diagnosed as bilateral carpal tunnel syndrome, to 
disease or injury during service.  Therefore, the claim is 
not well grounded and must be denied.  


ORDER

Service connection for a left knee disorder is denied.  
Service connection for a wrist disorder, also diagnosed as 
bilateral carpal tunnel syndrome, is denied.  


REMAND

In April 1999, the representative made a written presentation 
requesting a higher ratings for the left ankle strain 
residuals and lumbar disc disease.  These claims for 
increased ratings have yet to be processed by the RO.  The RO 
should issue a rating decision on the claims.  See Perry v. 
West, 12 Vet. App. 365 (1999).  

The recent examination for rating purposes did not report the 
range of knee motion.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court discussed the applicability of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) to examinations of joint motion.  The 
Court noted that disabilities were rated on the basis of 
range of motion and that it was essential to determine how 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use limit the range of motion.  If 
feasible, limitations of functional ability during flare-ups 
or when the joint is used repeatedly over a period of time 
should be portrayed in terms of the degree of additional 
range of motion lost due to pain on use or during flare-ups.  
DeLuca, at 205.  In Arnesen v. Brown, 8 Vet. App. 432 (1995) 
the Court applied the principles of DeLuca to rating the 
knees.  In addition to the Court's emphasis on range of 
motion findings in these cases, the Court has also held that 
examinations used for rating purposes must contain sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  

In this case, the examiner put the veteran on a treadmill to 
assess the affect of stress and use on the knee joint and, 
then, merely noted an antalgic gait predominantly involving 
the right knee.  The examiner did not report the range of 
motion of the right knee.  The Board's previous Remand (at 
12) specifically asked the examiner to report the range of 
motion in degrees.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Consequently, the rating for the knee must be 
returned for corrective action.  See Board's October 1996 
Remand at 14.  The examiner should evaluate the veteran's 
knees in accordance with the guidance of the Court and the 
applicable regulations.  

The rating for a one half inch shortening of the right leg as 
a residual of a fracture of the right tibia and fibula is 
problematic.  There is no evidence that the right leg 
shortening approximates a compensable range under 38 C.F.R. 
Part 4, Code 5275 (1998).  38 C.F.R. § 4.31 (1998).  Under 
38 C.F.R. Part 4, Code 5262 (1998) malunion of the tibia and 
fibula can be rated on the basis of knee or ankle disability.  
However, the same limitation of knee motion cannot be rated 
twice under different codes.  38 U.S.C.A. § 4.14 (1998).  
This brings us to look at the right ankle.  At his July 1994 
RO hearing, the veteran testified of right ankle pain.  
(Hearing Transcript, at 4.)  Pain is a disability factor 
which can limit motion and support a compensable rating.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  Consequently, the 
right ankle should be examined to determine if there is a 
compensable functional impairment.  

The Board notes that the RO assigned a 10 percent rating for 
a tender and painful scar over the fracture site, under 
38 C.F.R. Part 4, Code 7804 (1998).  The scarring involves 
symptoms and manifestations which are different from the bone 
and joint residuals and would be in addition to any rating 
based on musculoskeletal impairment.  Cf. VAOPGCPREC 23-97 
(July 1, 1997).  

The RO increased the ratings for the right knee and fracture 
residuals effective February 3, 1997.  Neither the rating 
decision nor the supplemental statement of the case explained 
why that date was used as the effective date.  Therefore, 
both the rating decision and the supplemental statement of 
the case are inadequate and must be returned.  The Board has 
attempted to discern the basis for the February 1997 date.  
Initial review disclosed that private medical records dated 
in July and August 1995 were received on February 3, 1997.  
The receipt of evidence may signal a claim for an increased 
rating and be an appropriate date for a reopened claim.  
Here, the veteran was not claiming an increased rating but 
continuing to pursue a claim which has been open since its 
inception, during the year after he left service.  Staged 
ratings may be appropriate for an original claim under some 
circumstances.  See Fenderson.  Where the RO does not use the 
day following service, it must identify the evidence of 
increased disability during the processing of the claim and 
explain why a specific date of increase was chosen.  

The issues of entitlement to increased ratings for residuals 
of a left ankle strain, lumbar disc disease, the 
postoperative status of an avulsion fracture involving the 
right posterior cruciate ligament, and residuals of a 
fracture of the right tibia and fibula with shortening of the 
right leg are REMANDED to the RO for the following:  

1.  The RO should schedule the veteran for 
a VA orthopedic examination.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests and studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The physician 
should provide complete rationale for all 
conclusions reached and should 
specifically express an opinion on the 
following questions:  

a.  What is the range of motion of the 
right knee and right ankle?  The examiner 
should describe any limiting factors.  If 
the veteran experiences pain on motion, 
the physician should express an opinion as 
to the credibility of the complaints and 
the specific evidence on which he bases 
his assessment.  The doctor should report 
at what point in the range of motion any 
pain appears and how it affects motion.  

b.  Describe all functional loss affecting 
the right knee and right ankle including 
more movement than normal (instability), 
any locking, weakened movement, 
fatigability and lack of endurance, 
incoordination, swelling, deformity, 
atrophy of disuse, disturbance of 
locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

3.  The RO must make a new rating 
decision which assigns an effective date 
for the higher rating which conforms to 
the decision of the Court in Fenderson, 
38 U.S.C.A. § 5110 (West 1991) and 
38 C.F.R. § 3.400 (1998).  If the RO 
chooses an effective date other than the 
day after the veteran left active 
service, the RO must issue a supplemental 
statement of the case which provides the 
applicable law and regulations and a 
discussion of how such laws and 
regulations affect the RO's decision.  
38 U.S.C.A. § 7105(d)(1)(B) (West 1991).  

4.  The RO should make a rating decision 
on the claim for an increased rating for 
residuals of a left ankle strain.  

5.  The RO should make a rating decision 
on the claim for an increased rating for 
lumbar disc disease.  

Following completion of these actions, and RO review of the 
claims, in accordance with the current appellate procedures, 
the case should be returned to the Board for completion of 
appellate review.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

